Citation Nr: 0105569	
Decision Date: 02/23/01    Archive Date: 03/02/01	

DOCKET NO.  00-00 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
December 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) White River Junction, 
Vermont, Regional Office (RO), which denied the veteran an 
increased (compensable) evaluation for his service-connected 
bilateral hearing loss.  


FINDING OF FACT

The veteran has current findings on VA audiological 
evaluation of Level III hearing in the left ear and Level I 
in the right ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.85, 4.87 and Part 4, Diagnostic 
Code 6100 (effective prior to and after June 10, 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reveal that on service 
entrance in March 1971 the veteran was found to have 
defective hearing.  He was given a physical profile of H-2.  
A September 1972 service department treatment record notes 
that the veteran was provided a scheduled hearing evaluation 
and that he has had occasional noise exposure without the use 
of ear protection.  Hearing loss left ear was noted on the 
veteran's service discharge examination in December 1972.  
His physical profile of H-2 was noted and continued.  

Service connection for bilateral hearing loss was established 
by an RO rating action dated in October 1974.  This disorder 
was rated noncompensably disabling.  

On a VA ear, nose and throat examination in January 1985 the 
veteran complained of hearing loss in the left ear, 
especially around loud noises.  He expressed his belief that 
his existing hearing problem resulted from ear trauma 
stemming from exposure to loud aircraft engine noises during 
service.  On audiological evaluation the veteran was found to 
have moderate to severe sensorineural hearing loss in the 
left ear.  The right ear was found to be within normal 
limits.  

In connection with his current claim the veteran submitted 
into evidence a copy of a private audiological evaluation of 
his hearing, which he reported was provided to him for 
employment purposes in April 1994.  The examining audiologist 
noted on this evaluation that the veteran has bilateral high 
frequency loss, left greater than right.  

The veteran was afforded a VA audiological evaluation in 
June 1998.  A VA audiologist certified on this evaluation 
that in the right ear, puretone thresholds at the 1,000, 
2,000, 3,000 and 4,000 Hertz frequencies were 20, 25, 40 and 
40 decibels, respectively, for an average of 31 decibels.  
Speech recognition in the right ear was 100 percent correct.  
Left ear puretone thresholds at corresponding frequencies 
were 40, 75, 70 and 80 decibels for an average of 66 
decibels.  Speech recognition in the left ear was 84 percent 
correct.  The examiner reported that hearing in the right ear 
falls from within normal limits to mild to moderately severe 
sensorineural hearing loss with excellent speech recognition.  
Hearing in the left ear falls from within normal limits to 
mild to severe sensorineural hearing loss with good speech 
recognition.  He added that the veteran's hearing loss is 
asymmetric in nature and recommended diagnostic testing to 
determine in essence the nature and/or etiology of the 
veteran's noted hearing loss.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations, and the Board must 
consider all regulations that could reasonably apply.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592-594 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  While the veteran in his substantive appeal 
to the Board has urged that consideration be given to 
audiological evaluations of his hearing as early as 
audiograms dated in the early 1970's, the regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

At the time the veteran filed his claim for increased rating 
for his bilateral hearing loss, evaluations of hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with average 
hearing threshold levels as measured by puretone audiometric 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second (Hertz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
established 11 acuity levels designated from Level I, for 
essential normal acuity, through Level XI for profound 
deafness.  38 C.F.R. § 4.87, Diagnostic Codes 6100 to 6110 
(1998).  

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  However, while 
the above noted schedular criteria for rating hearing loss 
(i.e. those that establish the 11 auditory acuity levels) 
have not changed, and are currently located at 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999), the June 1999 amendment 
adds the provisions of 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing impairment:  

(a) When the puretone threshold at each 
of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VI(a),td 
whichever results in the higher numeral.  
Each ear will be evaluated separately.  

(b) When the puretone threshold is 30 
decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VI(a), whichever results in the higher 
numeral.  That numeral will then be 
evaluated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

38 C.F.R. § 4.86.  Where, as here, the applicable regulations 
are changed during the course of an appeal the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Here the RO issued a statement of the case 
in November 1999, which appears to have considered only the 
revised criteria for rating hearing loss disabilities.  
Pursuant to the holding of the United States Court of Appeals 
for Veterans Claims in Karnas, the criteria for hearing loss 
prior to June 10, 1999, should have been considered to 
determine whether any advantage to the veteran resulted so as 
to avoid any prejudice to him.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  However, the Board notes that the 
revised regulations applicable to this case reorganize the 
prefatory information, clarified that hearing tests are to be 
conducted without the use of hearing aids, and provide 
additional rating criteria for exceptional hearing 
impairment, which is not quite shown in this case.  In 
essence, the criteria applicable to the instant case are 
identical under both the old and new regulations.  Therefore, 
the Board finds no prejudice to the appellant has accrued 
from the RO's reliance on the amended rating criteria.  

Here, service connection is in effect for bilateral hearing 
loss.  The Court has held that the assignment of a disability 
rating for hearing loss is derived by a mechanical 
application of the rating schedule to the specific numeric 
designations assigned after audiological testing is 
completed.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The Board has considered the veteran's contention that his 
hearing loss causes difficulty in listening and perceiving 
what is being said to him and is essentially more severe than 
currently evaluated.  However, the June 1998 VA audiometric 
evaluation has produced findings that are accurate 
assessments of the veteran's hearing acuity.  This testing 
showed a right ear average puretone threshold of 31 decibels 
with 100 percent speech recognition ability that corresponds 
to acuity Level I.  The left ear average puretone threshold 
is 66 decibels with 84 percent speech recognition ability, 
which corresponds to acuity Level III.  See 38 C.F.R. § 4.85, 
Table VI (effective prior to and after June 10, 1999).  The 
Board finds that Level III hearing when combined with Level I 
hearing warrants a noncompensable rating under Diagnostic 
Code 6100.  See 38 C.F.R. § 4.85, Table VII (effective prior 
to and after June 10, 1999).  To be assigned a compensable 
schedular rating the average puretone threshold and speech 
recognition scores would have to reflect significantly 
greater hearing loss than is evident in this case.  

Because the preponderance of the evidence is against the 
claim for a compensable rating, the reasonable doubt doctrine 
does not apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

An increased (compensable) evaluation for bilateral hearing 
loss is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

